               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RAJKO MARKOVIC,

                       Plaintiff,                     Case No. 19-CV-675-JPS

 v.

 MILWAUKEE SECURE DETENTION
 FACILITY, SECURITY DIRECTOR                                          ORDER
 MILLER, CAPTAIN GEGARE,
 CAPTAIN MORRIS, DOCTOR
 HOHFELER, DOCTOR MCQUIRE,
 and CPT KARZMERK,

                       Defendants.


       Plaintiff, who is incarcerated at Dodge Correctional Institution

(“DCI”), filed a pro se complaint under 42 U.S.C. § 1983 and a motion to

proceed in forma pauperis. (Docket #1 and #2). Plaintiff has been assessed

and paid an initial partial filing fee of $21.06. 28 U.S.C. § 1915(b)(4).

       After filing his initial complaint, Plaintiff subsequently filed two

addenda to his complaint, which he labeled as motions to amend his

complaint. (Docket #11, #12). The Court usually does not allow this type of

piecemeal pleading, with allegations spread across multiple different

documents. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84,

133 F.3d 1054, 1056–57 (7th Cir. 1998) (an amended complaint supersedes

the prior complaint and must be complete in itself without reference to the

original complaint). However, because the Court’s consideration of

Plaintiff’s two addenda along with his complaint will not change the

outcome of this screening, the Court will grant Plaintiff’s motions to amend
and will consider all three filings, (Docket #1, #11, and #12), as the operative

complaint.

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. Id. § 1915A(a). The Court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). A claim is legally frivolous when it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d

773, 774 (7th Cir. 2002). The Court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327;

Gladney, 302 F.3d at 774. “Malicious,” although sometimes treated as a

synonym for “frivolous,” “is more usefully construed as intended to

harass.” Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003); Paul v.

Marberry, 658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts; his statement need only

“‘give the defendant fair notice of what the. . .claim is and the grounds upon

which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); Christopher v. Buss, 384 F.3d 879, 881

(7th Cir. 2004). However, a complaint that offers “‘labels and conclusions’”

or “‘formulaic recitation of the elements of a cause of action will not do.’”


                                  Page 2 of 8
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “‘that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555; Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should first

“identif[y] pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Legal

conclusions must be supported by factual allegations. Id. If there are well-

pleaded factual allegations, the Court must “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he was deprived of a right secured by the Constitution or

laws of the United States; and (2) the deprivation was visited upon him by

a person or persons acting under color of state law. Buchanan-Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); Gomez v. Toledo, 446 U.S. 635,

640 (1980). The Court is obliged to give Plaintiff’s pro se allegations,

“‘however inartfully pleaded,’” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff’s allegations are not especially clear, and, as noted above,

they are scattered in three different documents. (Docket #1, #11-1, and #12).

Despite these issues, the Court can glean the relevant facts. During the time

relevant to Plaintiff’s complaint, he was confined in the Milwaukee Secure

Detention Facility. Sometime on November 12, 2018, Plaintiff attempted to


                                  Page 3 of 8
take his own life. (Docket #11-1 at 1). Because of this, he was moved to a

segregated area and placed in four-point restraints. (Docket #1 at 3). He was

kept in restraints for eight hours. Id.1 Plaintiff complains that during this

time, he was not given “range of motion” every two hours, was not given

water every hour, was not provided an hourly bathroom break, and was

not allowed to shower for 24 hours. Id. at 2.

       At some point during the day or evening on November 12, Plaintiff

asked Officer Gregory Koestering (“Koestering”), who is not named as a

defendant, to use the bathroom. (Docket #12). Koestering either did not let

Plaintiff use a bathroom or did not get to Plaintiff in time; Plaintiff was left

to urinate on himself. Id. Captain Gegare and Captain Kaczmarek, who

were on duty at the time, went to Plaintiff’s cell and changed his clothes. Id.

       At 1:25 am on November 13, Plaintiff asked to be released from the

restraints because he had been compliant with officers’ instructions and

was no longer a threat to the safety of himself or anyone else. (Docket #11-

1 at 1). Captain Morris consulted with someone in the psychiatric services

unit who instructed that Plaintiff should remain in restraints until the

morning when he could be evaluated. Id. Plaintiff was kept in restraints

until 7:05 a.m. when, presumably, he was evaluated and cleared for release

from restraints. Id.

       Plaintiff’s allegations suggest a claim under the Eighth Amendment,

but they fall short of stating such a claim. The Eighth Amendment is

generally understood to prohibit punishments which “involve the

       1 Plaintiff later alleges he was kept this way for three days. (Docket #1 at 3).
But this conflicts with his eight-hour allegation, and with his assertion that these
events happened from November 12 to November 13, 2019. (Docket #1 at 3, #11-1
at 1, #12). Therefore, the Court will accept Plaintiff’s allegation that he was kept in
restraints for eight hours.


                                     Page 4 of 8
unnecessary     and   wanton     infliction     of   pain”   or   are   “grossly

disproportionate to the severity of the crime.” Rhodes v. Chapman, 452 U.S.

337, 346 (1981) (quotations and internal marks omitted). Punishment

involves the “unnecessary and wanton” infliction of pain when it is “totally

without penological justification.” Id. (quotations omitted). Conditions of

confinement will be found to violate the Eighth Amendment when they fall

below the “the minimal civilized measure of life’s necessities.” Id. at 347.

       In addition, to state an Eighth Amendment claim, Plaintiff must

allege that the defendants possessed the requisite mental state, i.e., that they

denied Plaintiff civilized conditions of confinement intentionally or

recklessly: “[A] prison official may be held liable under the Eighth

Amendment for denying humane conditions of confinement only if he

knows that inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.” Farmer v.

Brennan, 511 U.S. 825, 847 (1994). This standard is exceedingly high: “Even

if a defendant recognizes the substantial risk, he is free from liability if he

‘responded reasonably to the risk, even if the harm ultimately was not

averted.’” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (quoting Farmer,

511 U.S. at 843).

       Although keeping an inmate in restraints for an extended period and

leaving him to soil himself while restrained sounds harsh in the abstract,

prison-conditions claims are not to be evaluated in a vacuum. See Scarver v.

Litscher, 434 F.3d 972, 976–77 (7th Cir. 2006). For example, conditions of

confinement must be evaluated in relation to the inmate’s own behavior.

See Gillis v. Litscher, 468 F.3d 488, 493–94 (7th Cir. 2006). According to his

own allegations, the restraints used on Plaintiff were non-punitive and

designed, instead, to prevent him from harming himself or others. There


                                  Page 5 of 8
was a clear penological purpose for keeping Plaintiff confined in this way

until morning, when a medical professional could evaluate him: keeping

him safe from himself. The mere fact that Plaintiff did not enjoy being

restrained does not make it punishment.

       Leaving Plaintiff to urinate on himself, on the other hand, is not a

safety measure; it is a degrading and humiliating result of being restrained

for a prolonged time. Absent a justification for such a condition, this could

fall within the meaning of cruel and unusual punishment proscribed by the

Eighth Amendment. However, to state an Eighth Amendment claim on this

condition, Plaintiff must also plausibly allege that Defendants’ leaving him

to urinate on himself was done with deliberate indifference to his well-

being and safety. Plaintiff has not alleged this. Instead, he alleges that the

reason he was restrained was for his own safety, and that soon after he

soiled himself, two guards changed his clothes. This does not rise to the

level of an Eighth Amendment claim. See Bowers v. Pollard, 602 F. Supp. 2d

977, 987–94 (E.D. Wis. 2009), aff'd, 345 F. App’x 191 (7th Cir. 2009) (granting

summary judgment on Eighth Amendment claim where inmate was

subjected to the use of five-point restraints on as many as fifteen occasions

for as long as twelve hours at time, was restrained without clothing, and at

times urinated and defected on himself as a result of being strapped down

for so long, because the restraints were a non-punitive measure to prevent

the inmate from harming himself and others).

       Finally, Plaintiff’s allegations that he was not given hourly water and

range-of-motion breaks do not amount to a constitutional violation. It

appears he believes these breaks are required by some administrative

regulations relating to inmate restraints. If so, the Court has not located

them. Wisconsin does regulate the manner in which inmates can be


                                 Page 6 of 8
mechanically restrained, but not in the manner Plaintiff suggests. See Wis.

Admin. Code § DOC 306.11(3)(c) (“If possible, staff may release an inmate

from restraints to perform bodily functions and for meals.”); Id. § DOC

306.11(3)(e) (limiting the amount of time an inmate can be restrained to

twelve hours absent an evaluation by a psychologist or a psychiatrist and a

member of the medical staff). Further, if even Plaintiff had alleged that

Defendants deviated from Wisconsin prison regulations, such an allegation

is not sufficient to state an Eighth Amendment claim. See Fuller v. Dillon,

236 F.3d 876, 880 (7th Cir. 2001) (prison officials’ failure to follow state

administrative rules is not, in and of itself, a constitutional violation).

        In sum, assuming the truth of all allegations in Plaintiffs’ pleadings,

he cannot succeed in proving that Defendants violated his Eighth

Amendment rights. His complaint will be dismissed with prejudice for

failure to state a claim. His motions for appointed counsel will be denied as

moot.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

        IT IS ORDERED that Plaintiff’s motions for leave to amend his

complaint (Docket #11 and #12) be and the same are hereby GRANTED;

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) for failure to state a claim;

        IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);




                                  Page 7 of 8
       IT IS ORDERED that Plaintiff’s motions for the appointment of

counsel (Docket #8 and #10) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $325.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 11th day of December, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 8 of 8
